Case 19-41751           Doc 2       Filed 03/22/19         Entered 03/22/19 17:28:05                   Main Document
                                                          Pg 1 of 4


                                        UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF MISSOURI
                                                EASTERN DIVISION

In re:                                                         )    Case No.:
                                                               )    Chapter 13
Holly Moyer,                                                   )
XXX-XX-2182                                                    )    Confirmation Hearing date, time, location
                   Debtor.                                     )

                                                    CHAPTER 13 PLAN

1.1       A limit on the dollar amount of a secured claim, which may result in___ Included
          a partial payment or no payment at all to the secured creditor.     _X_ Not Included
1.2       Avoidance of a judicial lien or nonpossessory, nonpurchase-money___ Included
          security interest.                                                  _X_ Not Included
1.3       Nonstandard provisions set out in Part 5.                           ___ Included
                                                                              _X_ Not Included

Part 1.   NOTICES

TO DEBTORS: This form sets out options that may be appropriate in some cases, but the presence of an option does
not indicate that the option is appropriate in your circumstances or that it is permissible in the Eastern District of Missouri.
Plans that do not comply with local rules and judicial rulings may not be confirmable.

TO CREDITORS:               Your rights may be affected by this plan. Your claim may be reduced, modified, or
eliminated. You should read this plan carefully and discuss it with your attorney, if you have one in this bankruptcy case.
If you do not have an attorney, you may wish to consult one. If you oppose the plan’s treatment, you or your attorney
must file an objection to confirmation in accordance with the Eastern District of Missouri Local Bankruptcy Rule 3015.
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. YOU MUST FILE
A TIMELY PROOF OF CLAIM IN ORDER TO PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE PLAN.
CLAIMS SHALL SHARE ONLY IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE RECEIVES THE
CLAIM.

Part 2.   PLAN PAYMENTS AND LENGTH OF PLAN

2.1      Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as follows: (complete
one of the following payment options)

(A)       $320.00 per month for 60 months.

(B)    $____________ per month for _______ months, then $__________ per month for _______ months, then
$__________ per month for ________ months.

(C)     A total of $___________ through ____________, then $_______ per m onth for                ______ months beginning with
the payment due in _____________, 20____.

2.2       Tax Refunds. Within fourteen days after filing federal and state income tax returns, Debtor shall provide the
Chapter 13 Trustee with a copy of each return required to be filed during the life of the plan. The Debtor shall send any
tax refund received during the pendency of the Chapter 13 case to the Trustee; however, Debtor may retain a portion
of a tax refund to pay income taxes owed to any taxing authority for the same period as the refund. Debtor may also
retain $1,250 for single filers or $1,500 for joint filers and refundable tax credits consisting of Earned Income Credit (EIC)
and Additional Child Tax Credit, each year.

2.3      Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of _________, if any, to be paid
to the Trustee.
Case 19-41751          Doc 2      Filed 03/22/19        Entered 03/22/19 17:28:05                Main Document
                                                       Pg 2 of 4


Part 3. DISBURSEMENTS

Creditors shall be paid in the following order and in the following fashion. Unless stated otherwise, the Chapter 13
Trustee will make the payments to creditors. All disbursements by the Trustee will be made pro-rata by class, except
per month disbursements described below. However, if there are funds available after payment of equal monthly
payments in paragraph 3.5 and fees in paragraph 3.6, those funds may be distributed again to those same paragraphs
until paid in full before dis tributing to the next highest paragraphs:

3.1      Trustee. Pay Trustee a percentage fee as allowed by law.

3.2     Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on any executory contract
accepted in paragraphs 3.3(A) or (B) over the following period, estimated as follows:

CREDITOR NAME                                   TOTAL AMOUNT DUE                    CURE PERIOD (6 months or less)

3.3      Pay the following sub-paragraphs concurrently:

(A)        Post-petition real property lease payments. Debtor assumes executory contract for real property with the
following creditor(s) and proposes to maintain payments (which the Debtor shall pay) in accordance with terms of the
original contract as follows:
CREDITOR NAME                                                                                    MONTHLY PAYMENT
NONE
(B) Post-petition personal property lease payments. Debtor assumes executory contract for personal property with
the following creditor(s) and proposes to maintain payments (which the Trustee shall pay) in accordance with terms of
the original contract as follows:
CREDITOR NAME                                       MONTHLY PAYMENT                          EST MONTHS REMAINING
NONE
(C) Continuing Debt Payments (including post-petition mortgage payments on real estate, other than Debtor's
residence.) Maintain payments of the following continuing debt(s) in accordance with terms of the original contract with
any arrearages owed at the time of filing to be cured in paragraph 3.5(A). Trustee shall make payments in the amount
listed below or as adjusted by the creditor under terms of the loan agreement.
CREDITOR NAME                                                                                    MONTHLY PAYMENT
NONE
(D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on debt(s) secured by lien(s)
on Debtor(s) residence shall be paid at the monthly amount listed below (or as adjusted by creditor under terms of loan
agreement) to:
CREDITOR NAME                                      MONTHLY PAYMENT                              BY DEBTOR/TRUSTEE
NONE                                                                                                          DEBTOR
(E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears (not provided for elsewhere
in the plan) in full in equal m onthly installments over the life of the plan, estimated as:
CREDITOR NAME                                      TOTAL AMOUNT DUE                                  INTEREST RATE
NONE                                                                                                             0.00%

3.4     Attorney Fees. Pay Debtor's attorney $2,170.00 in equal monthly payments over 18 months (no less than 18
months). Any additional fees allowed by the Court shall be paid pursuant to paragraph 3.6 below. [See procedures
manual for limitations on use of this paragraph]

3.5      Pay the following sub-paragraphs concurrently:

(A)       Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition arrearage on debts paid
under paragraphs 3.3(C) or (D) in equal monthly installments over the period set forth below and with the interest rate
identified below, estimated as follows:
CREDITOR NAME               TOTAL AMOUNT DUE                  CURE PERIOD                           INTEREST RATE
NONE                                                               48 months                                    0.00%
(B) Secured claims to be paid in full. The following claims shall be paid in full in equal monthly payments over the
period set forth below with 6.75% interest:
CREDITOR                    EST BALANCE DUE                   REPAY PERIOD                     TOTAL w/ INTEREST
Bridgecrest                 $11,582.22                             60 months                               $13,457.40
(C) Secured claims subject to modification. Pay all other secured claims the fair market value of the collateral, as of


                                                           2
Case 19-41751          Doc 2       Filed 03/22/19        Entered 03/22/19 17:28:05                  Main Document
                                                        Pg 3 of 4


the date the petition was filed, in equal monthly payments over the period set forth below with 6.75% interest and with
any balance of the debt to be paid as non-priority unsecured debt under paragraph 3.9(A), estimated as set forth below.
If no period is set forth below for a claim to be paid under this paragraph, the claim will be paid over the plan length.
CREDITOR            BALANCE DUE                 FMV                REPAY PERIOD                     TOTAL w/ INTEREST
NONE                                                                  60 months
(D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s) to be paid by Trustee or
by the co-debtor as noted below. If paid by Trustee, such claim(s) shall be paid in equal monthly installments over the
period and with interest as identified below:
CREDITOR            EST BALANCE                 TRUSTEE/CO-DEBTOR PERIOD                               INTEREST RATE
NONE
(E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a notice filed pursuant to
Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an allowed claim or any other post-petition fees and
costs which the Court allows and orders the Trustee to pay. Any such amounts shall be paid in equal monthly payments
over the remainder of the plan duration and s hall not receive interest.

3.6      Additional Attorney Fees. Pay $2,400.00 of Debtor's attorney's fees and any additional Debtor's attorney's
fees allowed by the Court.

3.7        Pay sub-paragraphs concurrently:
(A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor guaranteed debt to be paid by
Trustee or by the co-debtor as noted below. If paid by Trustee, pay claim in full with interest rate as identified below:
CREDITOR NAME                EST TOTAL DUE              TRUSTEE/CO-DEBTOR                              INTEREST RATE
NONE
(B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or recoverable by, a governmental
unit, will be paid a fixed amount with the balance to be owed by Debtor(s) after completion of the Plan, pursuant to §§
507(a)(1)(B) and 1322(a)(4). Regular payments that become due after filing shall be paid directly by Debtor(s):
CREDITOR                     TOTAL DUE                                           TOTAL AMOUNT PAID BY TRUSTEE
NONE

3.8     Priority Claims. Pay priority claims allowed under § 507 that are not addressed elsewhere in the plan in full,
estimated as follows:
CREDITOR NAME                                                                               TOTAL AMOUNT DUE

3.9       Pay the following sub-paragraphs concurrently:
(A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed: $122,999.07. Amount
required to be paid to non-priority unsecured creditors as determined by §1325(a)(4) hypothetical Chapter 7 liquidation
calculation: $0.00. Amount required to be paid to nonpriority unsecured creditors as determined by §1325(b) calculation:
$0.00. Debtor guarantees a minimum of $0.00 will be paid to non-priority unsecured creditors.
(B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the following creditor(s). (Choose
one).
G         Any deficiency shall be paid as non-priority unsecured debt.
G         The Trustee shall stop payment on the creditor's claim until such time as the creditor files an amended claim
showing the secured and unsecured deficiency (if any) still owed after sale of the surrendered collateral.
CREDITOR                                                                                                   COLLATERAL
(C) Rejected Executory Contracts/Leases. Debtor rejects the following executory contract(s) with the following
creditor(s). Any balance will be paid as non-priority unsecured debt:
CREDITOR                                                                                             CONTRACT/LEASE

Part 4.      OTHER STANDARD PLAN PROVISIONS

4.1       Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than the Debtor, will make
all pre-confirmation disbursements pursuant to § 1326(a).

4.2       All creditors entitled to pre-confirmation disbursements, including lease creditors, must file a proof of claim to
be entitled to receive payments from the Chapter 13 Trustee.

4.3      The proof of claim shall control the valuation of collateral and any valuation stated in the plan shall not be
binding on the creditor.

4.4       The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for payment to any creditor

                                                             3
Case 19-41751           Doc 2       Filed 03/22/19         Entered 03/22/19 17:28:05                   Main Document
                                                          Pg 4 of 4


secured by a mortgage on real estate pending filing of a claim.

4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.

4.6        Debtor is not to incur further credit or debt without the consent of the Court unless necessary for the protection
of life, health or property and consent cannot be obtained readily.

4.7        All secured creditors shall retain the liens securing their claims until the earlier of the payment of the underlying
debt determined under non-bankruptcy law or discharge under § 1328. However, Debtor will request avoidance of non-
purchase money liens secured by consumer goods as well as judicial liens which impair exemptions and said creditors
will not retain their liens if the court enters an order granting Debtor's request to avoid the liens.

4.8      Any pledged credit union shares or certificates of deposit held by any bank shall be applied to the amount owed
such claimant.

Part 5. NONSTANDARD PLAN PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision
not otherwise included in the Official Form or Local Form or deviating from it. Nonstandard provisions set out elsewhere
in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “included” in Part 1 of this Plan:

5.1    __________________________________________________________________________________________
_________________________________________________________________________________________________
__________________________________________________

5.2    __________________________________________________________________________________________
_________________________________________________________________________________________________
__________________________________________________

Part 6.   VESTING OF PROPERTY OF THE ESTATE
6.1       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

Part 7.            CERTIFICATION
The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the provisions in this Plan are
identical to those contained in Official Local Form 13 of the Eastern District of Missouri, other than any Nonstandard
Plan Provisions in Part 5.

Date:     March 22, 2019                      /s/ Holly Moyer
                                       Debtor_______________________________
                                               Holly Moyer

Date:     March 22, 2019               _________________________________ ____
                                       Andrew R Magdy 60390MO
                                       Law Office of Andrew Magdy
                                       2700-2702 Macklind Avenue
                                       Saint Louis MO 63139
                                       314-802-8328/314-802-8327 (fax)
                                       andrewmagdyesq@gmail.com




                                                               4
